Citation Nr: 1007942	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-37 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected left hip disability that includes 
labral tear and greater trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 2003 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2008 rating decision in which the RO, among 
other issues, granted service connection for a left hip 
disability and assigned an initial disability rating of 0 
percent, effective August 17, 2007.  In a January 2009 rating 
decision during the appeal, the RO assigned a higher initial 
disability rating of 10 percent, also effective for the 
entire period of initial rating appeal from August 17, 2007.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for a left 
hip disability, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Moreover, although the RO has granted 
a higher rating during the pendency of the appeal of 10 
percent for the Veteran's left hip disability, inasmuch as 
higher ratings for this disability are available, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher rating remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Throughout the initial rating period on appeal, the 
Veteran's service-connected left hip disability was manifest 
by mild tenderness, flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees, with mild additional limitation of motion due to 
pain, fatigue, weakness, and lack of endurance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected left hip disability have not been met 
for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5250 to 5255 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
	
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Effective May 
30, 2008, 38 CFR 3.159 was revised to clarify that no duty to 
provide section 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2009).

The notice provisions of VCAA have been fulfilled by 
information provided to the Veteran in correspondence from 
the RO dated in September 2007, which notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing her claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
her claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Veteran has been made aware of the information 
and evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letter sent to the Veteran in 
September 2007.  The notice requirements pertinent to the 
issue addressed in this decision have been met.  As this is 
an appeal from the assignment of an initial disability 
rating, no further duty to inform the Veteran of the 
requirements of VCAA exists.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the evidence includes service treatment records, VA 
outpatient treatment records, and a VA examination report 
that is adequate for rating purposes.  The Board finds the 
available medical evidence is adequate for rating purposes.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the Veteran.

Analysis of  Initial Rating for Left Hip Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

Disabilities of the hip and thigh are rated under the 
criteria of 38 C.F.R. § 4.71a, DC 5250 through 5255.  Normal 
ranges of motion of the hip are from hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  See 
38 C.F.R. § 4.71, Plate II.

Under DC 5251 (limitation of extension of the thigh), a 10 
percent evaluation is assigned for extension limited to 5 
degrees.  38 C.F.R. § 4.71a. 

Under DC 5252 (limitation of flexion of the thigh), a 10 
percent evaluation is assigned for limitation of flexion to 
45 degrees.  A 20 percent evaluation is assigned for 
limitation of flexion to 30 degrees.  A 30 percent evaluation 
is assigned for limitation of flexion to 20 degrees.  And, a 
40 percent evaluation is assigned for limitation of flexion 
to 10 degrees.  38 C.F.R. § 4.71a. 

The rating criteria of DC 5253 (impairment of the thigh) are 
as follows.  A 10 percent evaluation is assigned for either 
limitation of adduction (inability to cross legs) or for 
limitation of rotation (cannot toe-out more than 15 degrees 
with the affected leg).  A 20 percent evaluation is awarded 
for limitation of abduction with motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a. 

The Board also notes that DC 5250 may be used when there is 
ankylosis; DC 5254 may be used when there is flail joint; and 
DC 5255 may be used when there is impairment of the femur.  
38 C.F.R. § 4.71a. 

The evidence showing the severity of the service-connected 
left hip disability during the initial rating period under 
review includes the results of a December 2007 VA examination 
report.  Although there are outpatient notes dating from 
December 2007 to March 2008 from a VA medical center of 
record, these notes are negative for any treatment for a left 
hip disability.

On VA examination in December 2007, the Veteran reported that 
she was an avid runner while in the military.  She reported 
that her left hip pain increased until she was discharged via 
medical board proceedings for this disorder.  The medical 
board found a left hip anterior superior labral tear as well 
as greater trochanteric bursitis.  Since the time of her 
discharge, the Veteran reported ongoing pain.  She said that 
she developed a mild ache after walking for more than 20 to 
30 minutes.  Occasionally, she experienced significant pain.

On objective examination in December 2007, the examiner found 
no objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat abnormal movement, or 
guarding of movement.  There was mild tenderness over the 
left greater trochanter to firm palpation.  Range of motion 
findings for the left hip were as follows:  flexion to 125 
degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, external rotation to 60 degrees, and 
internal rotation to 40 degrees.  The Veteran reported pain 
on repeated use, pain during flare-ups, fatigue, weakness, 
and lack of endurance with repetition.  The examiner gave a 
diagnosis of left hip anterior labral tear/greater 
trochanteric bursitis with mild functional impairment as 
subjectively reported.  The examiner also offered the opinion 
that the Veteran would have mild additional limitation of 
motion due to pain, fatigue, weakness, and lack of endurance.

When evaluating musculoskeletal disabilities, in addition to 
applying schedular criteria, VA may consider granting a 
higher rating for functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

After a review of all the evidence, the Board concludes that 
a preponderance of the evidence is against assignment of an 
initial rating higher than 10 percent under the rating 
criteria for any period.  During the initial rating period 
relevant to this appeal, the evidence reflects that left 
thigh flexion was limited, at worst, to 125 degrees, with 
mild additional limitation of motion due to pain, fatigue, 
weakness, and lack of endurance.  The aforementioned flexion 
measurement is consistent with no more than a 0 percent 
(noncompensable) rating under DC 5252.  Even considering the 
December 2007 VA examiner's opinion that the Veteran would 
have mild additional limitation of motion due to orthopedic 
factors opined by the December 2007 VA examiner, with such 
additional limitation of motion, flexion is still not limited 
to more than 45 degrees, which warrants only a 10 percent 
disability rating under DC 5252.  38 C.F.R. § 4.71a.  

The Board points out that during the time period relevant to 
this appeal, extension of the left femur was reported to 30 
degrees.  Hence, even with consideration of mild additional 
limitation of motion due to orthopedic factors noted at the 
December 2007 VA examination, the extension measurement is 
also consistent with no more than a 0 percent 
(noncompensable) rating under DC 5251.

As indicated by the Veteran's statements and report to the 
December 2007 VA examiner, she has had increased pain and 
difficulty with her left hip.  The December 2007 VA examiner, 
after considering the Veteran's complaints, examining her, 
including clinical measures of ranges of motion of the left 
hip, opined that there was mild additional limitation of 
motion due to pain, fatigue, weakness, and lack of endurance.  
The Board observes that, given the Veteran's painful-albeit, 
noncompensable-left hip range of motion, and other symptoms, 
the initial 10 percent rating assigned appears to be 
consistent with DeLuca, 
38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention 
of the rating schedule to recognize actually painful, 
unstable, or misaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint).  However, the weight of the evidence reflects that no 
higher rating is assignable, even when functional loss due to 
pain, weakness and other factors is considered.

Finally, the medical evidence does not show the presence of 
ankylosis, flail joint, or impairment of the femur for any 
period of rating appeal.  Accordingly, DCs 5250, 5254, and 
5255 are not for application.  "Staged ratings" are also not 
warranted, since the schedular criteria for a higher rating 
were not met at any time during the period under appellate 
review.  See Fenderson, 12 Vet. App. at 126.

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  
The Board has also considered whether extraschedular 
evaluation is appropriate in this case.  The rating schedule 
represents as far as is practicable the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. 
§ 3.321(a), (b) (2009).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Board may determine, in 
the first instance, that a veteran has not presented evidence 
warranting referral for extraschedular consideration, 
provided that it articulates the reasons or bases for that 
determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  This determination follows a three-step inquiry.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the Veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.

If the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.

If the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  In this case, the Board finds that the 
applicable rating criteria reasonably describe the Veteran's 
disability level and symptomatology for each service-
connected disability on appeal.  The schedular rating 
criteria contemplate the Veteran's impairment, including 
various limitations of motion of the hip or thigh (flexion, 
extension, adduction, rotation), including due to tenderness 
or pain, fatigue, weakness, and lack of endurance. 

Furthermore, the evidence does not show marked interference 
with employment in 


hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
the Veteran's claim for consideration of extraschedular 
ratings under 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


	ORDER

An initial evaluation in excess of 10 percent for the 
service-connected left hip disability to include labral tear 
and greater trochanteric bursitis is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


